                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 1 of 17




 1                                                                     The Honorable James L. Robart

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10    Grace Galloway, Andy Lesko, and Brenda                 No. 2:16-cv-01941-JLR
      Shoss, individually and on behalf of all others
11    similarly situated,                                    DEFENDANT VALVE
                                                             CORPORATION’S ANSWER AND
12                                  Plaintiffs,              AFFIRMATIVE DEFENSES TO
                                                             PLAINTIFFS’ FIRST AMENDED
13    v.                                                     COMPLAINT

14    VALVE CORPORATION, a Washington
      corporation,
15
                                    Defendant.
16

17           On December 16, 2020, the Court dismissed all of Plaintiffs’ claims other than Plaintiffs’
18   Consumer Protection Act claim based on Valve’s alleged support of “lootbox gambling.” (Dkt.
19   #65 at 26.) Accordingly, Valve responds herein only to Plaintiffs’ sole remaining claim under
20   the CPA related to “lootbox gambling” and allegations that reasonably relate to the remaining
21   CPA cause of action regarding “lootbox gambling.” (See Dkt. #70.) With respect to such
22   allegations, each allegation not specifically admitted herein is denied. To the extent any
23   headings in Plaintiffs’ First Amended Complaint state factual allegations, such allegations are
24   also denied.
25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                       FOX ROTHSCHILD LLP
                                                                                    1001 FOURTH AVENUE, SUITE 4500
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                        SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 1                                                                206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 2 of 17




 1          No response is necessary or required to Plaintiffs’ other claims and factual allegations.

 2   Insofar as a response is required, Valve denies all other claims and factual allegations.

 3                                       NATURE OF THE CASE

 4          1.       Valve admits that it is a Washington corporation headquartered in Bellevue,

 5   Washington, that it develops and distributes video games on its online gaming platform, Steam,

 6   that it does business through the Internet, and that its products and services are available to users

 7   in all 50 states, including Washington State. Valve denies any remaining allegations in

 8   Paragraph 1.

 9          2.       Valve admits it does not have a Washington State license to operate, facilitate, or

10   engage in gambling, but denies that any of its activities constitute gambling and denies the

11   remaining allegations in Paragraph 2.

12          3.       Valve denies the allegations in Paragraph 3.

13          4.       Valve admits that it received a letter from the State of Washington’s Gambling

14   Commission dated September 27, 2016. The letter speaks for itself as to its contents and legal

15   significance, if any. Valve denies the remaining allegations in Paragraph 4.

16          5.       Valve admits that it introduced decorative virtual items called “skins” into CS:GO

17   in 2013. Valve also admits that skins can be bought or sold on the Steam Community Market for

18   virtual Steam Wallet funds and that skins can be traded using Steam trading. Valve denies the

19   remaining allegations in Paragraph 5.

20          6.       The allegations contained in Paragraph 6 relate to causes of action the Court

21   previously dismissed with prejudice (Dkt. #65), and therefore no response is required. Insofar as

22   a response is required, Valve denies the allegations in Paragraph 6.

23          7.       Valve admits that CS:GO competitive matches have been broadcast through

24   online streaming broadcasts and that in one or more instances there have been 380,000 or more

25   concurrent CS:GO players. Valve lacks knowledge or information sufficient to form a belief as

26   to the truth of the remaining allegations in Paragraph 7, and therefore denies the same.

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                         FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                              1001 FOURTH AVENUE, SUITE 4500
                                                                                                  SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 2                                                                  206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 3 of 17




 1          8.       Valve denies the allegations in Paragraph 8.

 2          9.       Valve denies the allegations in Paragraph 9.

 3          10.      Valve denies the allegations in Paragraph 10.

 4          11.      Valve admits that CS:GO players can obtain weapons cases during gameplay and

 5   that Valve sells virtual keys that can be used to open weapons cases. The referenced website

 6   posts speak for themselves as to their contents and legal significance, if any. Valve denies the

 7   remaining allegations in Paragraph 11.

 8          12.      Valve denies the allegations in Paragraph 12.

 9          13–20.          The allegations in Paragraphs 13 through 20 relate to causes of action the

10   Court previously dismissed with prejudice (Dkt. #65), and therefore no response is required.

11   Insofar as a response is required, Valve denies the allegations in Paragraphs 13 through 20.

12          21.      Valve admits that Plaintiffs filed this lawsuit on behalf of themselves and their

13   children and that the Court entered an Order compelling arbitration (Dkt. #30). Valve further

14   admits that the arbitrators entered awards in Valve’s favor in AAA Case No. 01-18-0001-7977

15   and AAA Case No. 01-18-0001-7979. Those awards speak for themselves as to their contents

16   and legal significance. Valve denies the remaining allegations and characterizations of the

17   arbitrators’ awards in Paragraph 21.

18          22.      The arbitrators’ awards speak for themselves as to their contents and legal

19   significance. Valve denies the allegations and characterizations of the arbitrators’ awards in

20   Paragraph 22.

21          23.      The allegations contained in Paragraph 23 relate to causes of action the Court

22   previously dismissed with prejudice (Dkt. #65), and therefore no response is required. Insofar as

23   a response is required, Valve denies the allegations in Paragraph 23.

24          24.      Valve denies the allegations in Paragraph 24.

25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                        FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 3                                                                 206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 4 of 17




 1          25.      Valve admits that Plaintiffs filed this lawsuit on behalf of themselves and on

 2   behalf of others allegedly similarly situated. Valve denies the remaining allegations in

 3   Paragraph 25.

 4                              PARTIES, JURISDICTION AND VENUE

 5          26.      Valve admits that it is a Washington corporation headquartered in Bellevue,

 6   Washington and that it does business in the United States, including in King County,

 7   Washington. Valve further admits that it developed and released CS:GO. Valve denies any

 8   remaining allegations in Paragraph 26.

 9          27.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

10   the allegations in Paragraph 27, and therefore denies the same.

11          28.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

12   the allegations in Paragraph 28, and therefore denies the same.

13          29.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

14   the allegations in Paragraph 29, and therefore denies the same.

15          30.      Paragraph 30 contains a legal conclusion to which no response is required. To the

16   extent a response is required, Valve admits that it is a Washington corporation headquartered in

17   Bellevue, Washington and does not dispute that venue for this action is proper in the United

18   States District Court for the Western District of Washington. Valve lacks knowledge or

19   information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

20   30, and therefore denies the same.

21                                     FACTUAL BACKGROUND1

22          2.       Valve admits that it develops video games, including CS:GO, and admits that it

23   released CS:GO in 2012. Valve denies the remaining allegations in Paragraph 2.

24
     1
       The numbering in Plaintiffs’ First Amended Complaint re-starts with Paragraph 2 in the section
25
     titled “Factual Background.” Valve’s responses follow the numbering in Plaintiffs’ First
26   Amended Complaint.

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                        FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 4                                                                 206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 5 of 17




 1          3.       Valve admits that CS:GO is a first-person shooter game and that it was released in

 2   2012. Valve denies the remaining allegations in Paragraph 3.

 3          4.       Valve admits that a post titled “The Arms Deal Update” was made to

 4   https://blog.counter-strike.net on or about August 14, 2013. The website post speaks for itself as

 5   to its contents and legal significance, if any. Valve denies the remaining allegations in

 6   Paragraph 4.

 7          5.       The referenced website post speaks for itself as to its contents and legal

 8   significance, if any. Valve denies the remaining allegations in Paragraph 5.

 9          6.       The referenced website post speaks for itself as to its contents and legal

10   significance, if any. Valve denies the remaining allegations in Paragraph 6.

11          7.       The referenced website post speaks for itself as to its contents and legal

12   significance, if any. Valve denies the remaining allegations in Paragraph 7.

13          8.       Valve admits that it owns Steam and www.steampowered.com, and admits that

14   Steam has various features, for example as described at https://store.steampowered.com/about.

15   Valve denies the remaining allegations contained in Paragraph 8.

16          9.       Valve admits that it charges a Steam transaction fee and a CS:GO fee on certain

17   transactions on the Steam Community Market, as described at

18   https://support.steampowered.com/kb_article.php?ref=6088-UDXM-7214. Valve denies the

19   remaining allegations in Paragraph 9.

20          10.      Valve denies the allegations in Paragraph 10.

21          11.      The referenced website post speaks for itself as to its contents and legal

22   significance, if any. Valve denies the remaining allegations in Paragraph 11.

23          12.      Valve admits that it has consulted an economist, but denies the remaining

24   allegations in Paragraph 12.

25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                        FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 5                                                                 206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 6 of 17




 1          13.      The allegations in Paragraph 13 relate to causes of action the Court previously

 2   dismissed with prejudice (Dkt. #65), and therefore no response is required. Insofar as a response

 3   is required, Valve denies the allegations in Paragraph 13.

 4          14.      The allegations in Paragraph 14 relate to causes of action the Court previously

 5   dismissed with prejudice (Dkt. #65), and therefore no response is required. Insofar as a response

 6   is required, Valve denies the allegations in Paragraph 14.

 7          15.      The allegations in Paragraph 15 relate to causes of action the Court previously

 8   dismissed with prejudice (Dkt. #65), and therefore no response is required. Insofar as a response

 9   is required, Valve denies the allegations in Paragraph 15.

10          16.      Valve denies the allegations in Paragraph 16.

11          17.      Valve admits that CS:GO players can obtain weapons cases during gameplay and

12   that Valve sells virtual keys that can be used to open weapons cases. Valve denies the remaining

13   allegations in Paragraph 17.

14          18.      The referenced website post speaks for itself as to its contents and legal

15   significance, if any. Valve denies the remaining allegations in Paragraph 18.

16          19.      Valve denies the allegations in Paragraph 19.

17          20.      The allegations in Paragraph 20 relate to causes of action the Court previously

18   dismissed with prejudice (Dkt. #65), and therefore no response is required. Insofar as a response

19   is required, Valve denies the allegations in Paragraph 20.

20          21.      The allegation in Paragraph 21 regarding Valve’s obligation to disclose odds is a

21   legal conclusion to which no response is required. Valve denies all allegations in Paragraph 21

22   to which a response is required.

23          22.      Valve admits that virtual items that can potentially be received from opening a

24   weapons crate are identified to users before and during the crate opening process, but otherwise

25   denies the allegations in Paragraph 22.

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                        FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 6                                                                 206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 7 of 17




 1          23.      The referenced publication speaks for itself as to its contents and legal

 2   significance, if any. Valve denies the remaining allegations in Paragraph 23.

 3          24.      Valve admits that skins can be bought or sold on the Steam Community Market

 4   for virtual Steam Wallet funds. Valve also admits that it charges a Steam transaction fee and a

 5   CS:GO fee on certain transactions on the Steam Community Market, as described at

 6   https://support.steampowered.com/kb_article.php?ref=6088-UDXM-7214. Valve denies the

 7   remaining allegations in Paragraph 24.

 8          25.      Valve admits that skins can be obtained through gameplay and can be bought or

 9   sold on the Steam Community Market for virtual Steam Wallet funds, and admits that skins can

10   be traded using Steam trading. Valve denies the remaining allegations in Paragraph 25.

11          26–32.          The allegations in Paragraphs 26 through 32 relate to causes of action the

12   Court previously dismissed with prejudice (Dkt. #65), and therefore no response is required.

13   Insofar as a response is required, Valve denies the allegations in Paragraph 26 through 32.

14          33.      Valve admits that skins can be bought or sold on the Steam Community Market

15   for virtual Steam Wallet funds and that virtual Steam Wallet funds can be used to make

16   purchases on the Steam Community Market. Valve denies the remaining allegations in

17   Paragraph 33.

18          34.      The arbitrators’ awards speak for themselves as to their contents and legal

19   significance. Valve denies the remaining allegations and characterizations of the arbitrators’

20   awards in Paragraph 34.

21          35–41.          The allegations in Paragraphs 35 through 41 relate to causes of action the

22   Court previously dismissed with prejudice (Dkt. #65), and therefore no response is required.

23   Insofar as a response is required, Valve denies the allegations in Paragraph 35 through 41.

24          42.      Valve denies the allegations in Paragraph 42.

25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                         FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                              1001 FOURTH AVENUE, SUITE 4500
                                                                                                  SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 7                                                                  206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 8 of 17




 1          43–57.          The allegations in Paragraphs 43 through 57 relate to causes of action the

 2   Court previously dismissed with prejudice (Dkt. #65), and therefore no response is required.

 3   Insofar as a response is required, Valve denies the allegations in Paragraph 43 through 57.

 4          58.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

 5   the allegations in Paragraph 58, and therefore denies the same.

 6          59–69.          The allegations in Paragraphs 59 through 69 relate to causes of action the

 7   Court previously dismissed with prejudice (Dkt. #65), and therefore no response is required.

 8   Insofar as a response is required, Valve denies the allegations in Paragraph 59 through 69.

 9          70.      Valve denies the allegations in Paragraph 70.

10          71–74.          The allegations in Paragraphs 71 through 74 relate to causes of action the

11   Court previously dismissed with prejudice (Dkt. #65), and therefore no response is required.

12   Insofar as a response is required, Valve denies the allegations in Paragraph 71 through 74.

13          75.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

14   the allegations in Paragraph 75, and therefore denies the same.

15          76.      Valve denies the allegations in Paragraph 76.

16          77.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

17   the allegations in Paragraph 77, and therefore denies the same.

18          78.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

19   the allegations in Paragraph 78, and therefore denies the same.

20          79.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

21   the allegations in Paragraph 79, and therefore denies the same.

22          80.      Valve denies the allegations in Paragraph 80.

23                                         APPLICABLE LAW

24          81.      Answering the first sentence of Paragraph 81, Valve admits that it is a

25   Washington corporation headquartered in Bellevue, Washington. The remaining allegations in

26   Paragraph 81 are legal conclusions to which no response is required. To the extent a response is

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                       FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                            1001 FOURTH AVENUE, SUITE 4500
                                                                                                SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 8                                                                206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 9 of 17




 1   required, Valve does not dispute that the State of Washington has the most significant contacts

 2   with Plaintiffs’ claims pled in the First Amended Complaint, but denies the remaining allegations

 3   in Paragraph 81.

 4          82.      Valve lacks knowledge or information sufficient to form a belief as to the truth of

 5   the remaining allegations in Paragraph 82, and therefore denies the same.

 6          83.      Paragraph 83 contains legal conclusions to which no response is required. To the

 7   extent a response is required, Valve does not dispute that Washington law applies to this action.

 8   Valve denies the remaining allegations in Paragraph 83.

 9                                       CLASS ALLEGATIONS

10          84.      Paragraph 84 contains legal conclusions to which no response is required. To the

11   extent a response is required, Valve denies the allegations in Paragraph 84.

12          85.      Paragraph 85 contains legal conclusions to which no response is required. To the

13   extent a response is required, Valve denies the allegations in Paragraph 85.

14          86.      Paragraph 86 contains legal conclusions to which no response is required. To the

15   extent a response is required, Valve denies the allegations in Paragraph 86.

16          87.      Paragraph 87 contains legal conclusions to which no response is required. To the

17   extent a response is required, Valve denies the allegations in Paragraph 87.

18          88.      Paragraph 88 contains legal conclusions to which no response is required. To the

19   extent a response is required, Valve denies the allegations in Paragraph 88, including subparts a

20   through k.

21          89.      Paragraph 89 contains legal conclusions to which no response is required. To the

22   extent a response is required, Valve denies the allegations in Paragraph 89.

23          90.      Paragraph 90 contains legal conclusions to which no response is required. To the

24   extent a response is required, Valve denies the allegations in Paragraph 90.

25          91.      Paragraph 91 contains legal conclusions to which no response is required. To the

26   extent a response is required, Valve denies the allegations in Paragraph 91.

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                       FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                            1001 FOURTH AVENUE, SUITE 4500
                                                                                                SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 9                                                                206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 10 of 17




 1          92.       Paragraph 92 contains legal conclusions to which no response is required. To the

 2   extent a response is required, Valve denies the allegations in Paragraph 92.

 3          93.       Paragraph 93 contains legal conclusions to which no response is required. To the

 4   extent a response is required, Valve denies the allegations in Paragraph 93.

 5          94.       Paragraph 94 contains legal conclusions to which no response is required. To the

 6   extent a response is required, Valve denies the allegations in Paragraph 94.

 7          95.       Paragraph 95 contains legal conclusions to which no response is required. To the

 8   extent a response is required, Valve denies the allegations in Paragraph 95.

 9          96.       Paragraph 96 contains legal conclusions to which no response is required. To the

10   extent a response is required, Valve denies the allegations in Paragraph 96.

11          97.       Paragraph 97 contains legal conclusions to which no response is required. To the

12   extent a response is required, Valve denies the allegations in Paragraph 97.

13          98.       Paragraph 98 contains legal conclusions to which no response is required. To the

14   extent a response is required, Valve denies the allegations in Paragraph 98.

15                                         COUNT I
                                  VIOLATION OF THE CONSUMER
16
                                PROTECTION ACT, RCW 19.86 ET SEQ.
17          99.       Valve incorporates by reference its answers to the preceding paragraphs as if fully
18   set forth in this paragraph.
19          100.      Valve admits that it is headquartered in Bellevue, Washington, that substantially
20   all of its employees work in Washington, and that many of its business operations occur in
21   Washington State. Valve denies the remaining allegations in Paragraph 100.
22          101.      Valve denies the allegations in Paragraph 101
23          102.      No response to the allegations in Paragraph 102 is required because the Court
24   dismissed Plaintiffs’ CPA claim based on alleged skins gambling with prejudice. (Dkt. #65 at
25   19–20.) Insofar as a response is required, Valve denies the allegations in Paragraph 102.
26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                        FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 10                                                                206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 11 of 17




 1          103.      Valve acknowledges the existence of the referenced statute, which speaks for

 2   itself. Valve denies any allegations inconsistent with the statute. To the extent Paragraph 103

 3   alleges a cause of action against Valve, those allegations are denied.

 4          104.      Valve acknowledges the existence of the referenced statute, which speaks for

 5   itself. Valve denies any allegations inconsistent with the statute. To the extent Paragraph 104

 6   alleges a cause of action against Valve, those allegations are denied.

 7          105.      Valve denies the allegations in Paragraph 105.

 8          106.      No response to the allegations in Paragraph 106 is required because the Court

 9   dismissed Plaintiffs’ per se CPA claim based on alleged violations of WAC 230-06-010 and the

10   Gambling Act of 1973 with prejudice. (Dkt. #65 at 19–20.) Insofar as a response is required,

11   Valve denies the allegations in Paragraph 106.

12          107.      No response to the allegations in Paragraph 107 is required because the Court

13   dismissed Plaintiffs’ per se CPA claim based on alleged violations of WAC 230-06-010 and the

14   Gambling Act of 1973 with prejudice. (Dkt. #65 at 19–20.) Insofar as a response is required,

15   Valve denies the allegations in Paragraph 107.

16          108.      No response to the allegations in Paragraph 107 is required because the Court

17   dismissed Plaintiffs’ per se CPA claim based on alleged violations of WAC 230-06-010 and the

18   Gambling Act of 1973 with prejudice. (Dkt. #65 at 19–20.) Insofar as a response is required,

19   Valve denies the allegations in Paragraph 108.

20          109.      Valve denies the allegations in Paragraph 109.

21          110.      Valve denies the allegations in Paragraph 110.

22          111.      Valve denies the allegations in Paragraph 111.

23          112.      Valve denies the allegations in Paragraph 112.

24          113.      Valve denies the allegations in Paragraph 113.

25          114.      Valve denies the allegations in Paragraph 114.

26          115.      Valve denies the allegations in Paragraph 115.

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                       FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                            1001 FOURTH AVENUE, SUITE 4500
                                                                                                SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 11                                                               206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 12 of 17




 1          116.      Valve denies the allegations in Paragraph 116.

 2          117.      Valve denies the allegations in Paragraph 117.

 3          118.      Valve denies the allegations in Paragraph 118.

 4                                        COUNT II
                           VIOLATIONS OF THE GAMBLING ACT OF 1973,
 5
                                       RCW 9.46 ET SEQ.
 6          119.      Valve incorporates by reference its answers to the preceding paragraphs as if fully
 7   set forth in this paragraph.
 8          120–127.         No response to this claim or these allegations is required because the
 9   Court dismissed Plaintiffs’ claim for violations of the Gambling Act of 1973 with prejudice.
10   (Dkt. #65 at 20.) Insofar as a response is required, Valve denies the allegations in Paragraph 120
11   through 127.
12                                             COUNT III
                                          UNJUST ENRICHMENT
13
            128.      Valve incorporates by reference its answers to the preceding paragraphs as if fully
14
     set forth in this paragraph.
15
            129–137.         No response to this claim or these allegations is required because the
16
     Court dismissed Plaintiffs’ unjust enrichment claim. (Dkt. #65 at 22.) Insofar as a response is
17
     required, Valve denies the allegations in Paragraph 129 through 137.
18
                                                COUNT IV
19                                             NEGLIGENCE
20          138.      Valve incorporates by reference its answers to the preceding paragraphs as if fully
21   set forth in this paragraph.
22          139–144.         No response to this claim or these allegations is required because the
23   Court dismissed Plaintiffs’ negligence claim. (Dkt. #65 at 25.) Insofar as a response is required,
24   Valve denies the allegations in Paragraph 139 through 144.
25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                        FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 12                                                                206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 13 of 17




 1                                              COUNT V
                                           INJUNCTIVE RELIEF
 2
             In lieu of formally re-pleading, for efficiency the parties agreed (see Dkt. #70) to treat
 3
     Plaintiffs’ allegations for injunctive relief in Paragraphs 145 through 163 of Plaintiffs’ First
 4
     Amended Complaint as a request for injunctive relief under Plaintiffs’ remaining Consumer
 5
     Protection Act claim and as being part of the Prayer for Relief in Plaintiffs’ First Amended
 6
     Complaint. Valve responds to those allegations below. For consistency, Valve’s responses
 7
     follow the original structure and numbering in Plaintiffs’ First Amended Complaint. Insofar as
 8
     any further or different response is required, Valve denies that Plaintiffs are entitled to any of the
 9
     injunctive or other relief sought through Plaintiffs’ previously plead Count V.
10
             145.     Valve incorporates by reference its answers to the preceding paragraphs as if fully
11
     set forth in this paragraph.
12
             146.     The allegations contained in Paragraph 146 relate to causes of action the Court
13
     previously dismissed with prejudice (Dkt. #65), and therefore no response is required. Insofar as
14
     a response is required, Valve denies the allegations in Paragraph 146.
15
             147.     Valve denies the allegations in Paragraph 147.
16
             148.     Paragraph 148 does not contain any allegations to which a response is required.
17
     To the extent a response is required, Valve denies the allegations in Paragraph 148 and denies
18
     that Plaintiffs are entitled to certification of a class under Fed. R. Civ. P. 23 or any other relief
19
     whatsoever from Valve.
20
             149–163.        Valve denies that Plaintiffs are entitled to any relief whatsoever from
21
     Valve and further denies all allegations contained in Paragraphs 149 through 163.
22

23

24

25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                           FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                                1001 FOURTH AVENUE, SUITE 4500
                                                                                                    SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 13                                                                   206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 14 of 17




 1                                         PRAYER FOR RELIEF

 2          Valve denies that Plaintiffs are entitled to any relief whatsoever from Valve and further

 3   denies all allegations contained in the section of Plaintiffs’ First Amended Complaint titled

 4   “Prayer for Relief.”

 5                             DEFENDANT’S AFFIRMATIVE DEFENSES

 6          For its affirmative defenses to Plaintiffs’ First Amended Complaint, Valve alleges as

 7   follows:

 8          1.        Plaintiffs’ First Amended Complaint fails to state a claim upon which relief can

 9   be granted.

10          2.        Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing

11   to bring such claims.

12          3.        Plaintiffs’ alleged damages, if any, were caused in whole or in part by the acts or

13   omissions of third parties over whom Valve has no control and for whose actions Valve is not

14   legally responsible.

15          4.        The fault of all actors—whether or not joined as parties to this lawsuit—must be

16   evaluated and the liability apportioned among all actors in proportion to their comparative fault

17   pursuant to RCW 4.22.070.

18          5.        Plaintiffs have an adequate remedy at law, barring any equitable relief.

19          6.        Some of Plaintiffs’ allegations and claims are barred by the doctrines of law of the

20   case, claim preclusion, or issue preclusion.

21          7.        Plaintiffs’ and the putative class members’ claims are barred in whole or in part

22   by the applicable statute of limitations.

23          Valve reserves the right to amend its Answer to assert such additional defenses,

24   counterclaims, or third-party claims for which a basis becomes apparent during the continuing

25   course of discovery during this action.

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                          FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                               1001 FOURTH AVENUE, SUITE 4500
                                                                                                   SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 14                                                                  206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 15 of 17




 1                               DEFENDANT’S PRAYER FOR RELIEF

 2          WHEREFORE, having fully answered Plaintiffs’ First Amended Complaint, Valve prays

 3   for the following relief:

 4          A.        An order dismissing Plaintiffs’ First Amended Complaint against Valve with

 5   prejudice;

 6          B.        An award of all its attorneys’ fees and costs to the extent permitted by law; and

 7          C.        For such other and further relief as this Court deems just and equitable.

 8
             DATED this 15th day of January, 2021.
 9
                                              FOX ROTHSCHILD LLP
10

11
                                              By s/ Gavin W. Skok
12                                               Gavin W. Skok, WSBA #29766
                                                 Laura P. Hansen, WSBA #48669
13                                               1001 Fourth Avenue, Suite 4500
                                                 Seattle, WA 98154
14                                               Telephone:       206.624.3600
                                                 Facsimile:       206.389.1708
15                                               E mail:          gskok@foxrothschild.com
                                                                  lhansen@foxrothschild.com
16
                                                   And
17
                                              MONTGOMERY MCCRACKEN WALKER &
18                                            RHOADS, LLP
19

20                                            By     s/ Charles B. Casper
                                                   Charles B. Casper (admitted pro hac vice)
21                                                 1735 Market Street
                                                   Philadelphia, PA 19103
22                                                 (215) 772-7223
23                                                 Attorneys for Defendant Valve Corporation
24

25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                         FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                              1001 FOURTH AVENUE, SUITE 4500
                                                                                                  SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 15                                                                 206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 16 of 17




 1                                    CERTIFICATE OF SERVICE

 2          I certify that I am a secretary at the law firm of Fox Rothschild LLP in Seattle,

 3   Washington. I am a U.S. citizen over the age of eighteen years and not a party to the within

 4   cause. On the date shown below, I caused to be served a true and correct copy of the foregoing

 5   on counsel of record for all other parties to this action as indicated below:

 6
                                                 Service List
 7

 8      Kim D. Stephens, WSBA #11984                              Via US Mail
        Jason T. Dennett, WSBA #30686                             Via Messenger
 9      TOUSLEY BRAIN STEPHENS PLLC                               Via ECF/ Email
        1700 Seventh Avenue, Suite 2200                           Via over-night delivery
10      Seattle, WA 98101
        Tel: (206) 682-5600
11      Fax: (206) 682-2992
12      KStephens@tousley.com
        jdennett@tousley.com
13
        Attorneys for Plaintiffs
14

15      Jasper D. Ward IV                                         Via US Mail
16      Alex C. Davis                                             Via Messenger
        Patrick Walsh                                             Via ECF / Email
17      JONES WARD PLC                                            Via over-night delivery
        Marion E. Taylor Building
18      312 S. Fourth Street, Sixth Floor
        Louisville, Kentucky 40202
19
        Tel: (502) 882-6000
20      Fax: (502) 587-2007
        jasper@jonesward.com
21      alex@jonesward.com
        patrick@jonesward.com
22      Attorneys for Plaintiffs
23

24

25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                        FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                                 SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 16                                                                206.624.3600


     118298267
                 Case 2:16-cv-01941-JLR Document 71 Filed 01/15/21 Page 17 of 17




 1
         Ray W. Kahler                                     Via US Mail
 2       STRITMATTER KESSLER WHELAN                        Via Messenger
         WITHEY COLUCCIO                                   Via ECF / Email
 3
         413 8th Street                                    Via over-night delivery
 4       Hoquiam, WA 98550
         Tel: (360) 533-2710
 5       Fax: (360) 532-8032
         ray@stritmatter.com
 6

 7       Attorneys for Plaintiffs

 8

 9          EXECUTED this 15th day of January, 2021, in Tacoma, Washington.
10

11                                            Courtney R. Brooks
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     VALVE’S ANSWER AND AFFIRMATIVE DEFENSES TO                                 FOX ROTHSCHILD LLP
     PLAINTIFFS’ FIRST AMENDED COMPLAINT                                      1001 FOURTH AVENUE, SUITE 4500
                                                                                          SEATTLE, WA 98154
     (CASE NO. 16-cv-01941-JLR) - 17                                                         206.624.3600


     118298267
